Citation Nr: 0509104	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to higher initial ratings for bilateral hearing 
loss disability, evaluated as 10 percent disabling beginning 
July 29, 2003, and noncompensably disabling prior to that 
date.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

When the case was last before the Board in October 2004, it 
was remanded for additional development.  Thereafter, in 
February 2005, the Appeals Management Center issued a rating 
decision in which a 10 percent rating was awarded for 
bilateral hearing loss, effective July 29, 2003.  As this 
does not represent the maximum possible rating for this 
disability, the appeal continues.


FINDINGS OF FACT

1.  For the period prior to December 23, 2004, the veteran's 
hearing loss disability was manifested by level I hearing 
loss in the right ear and level III hearing loss in the left 
ear.

2.  For the period beginning December 23, 2004, the veteran's 
hearing loss disability is manifested by level V hearing loss 
in the right ear and level V hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  For the period prior to July 29, 2003, the criteria for a 
compensable evaluation for bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).

2.  For the period from July 29, 2003, through December 22, 
2004, the criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).

3.  For the period beginning December 23, 2004, the criteria 
for an evaluation of 20 percent evaluation, but not higher, 
for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85-4.86, Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are not applicable to initial evaluation 
issues such as the issue currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through the January 2003 
statement of the case,  February 2004 supplemental statement 
of the case, letters dated in January 2003 and January 2004 
from the RO, and a November 2004 letter from the Appeals 
Management Center, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to this 
claim.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record, which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary 
considerations, which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability, except as noted below.  

According to a February 2003 VA Audiology examination report, 
the audiogram measurements were as follows:



1000
2000
3000
4000
Average
Right 
Ear

35
60
60
65
55
Left 
Ear

45
65
70
70
63

The Maryland CNC word list speech recognition scores were 92 
percent in the right ear and 84 percent in the left ear.

A private audiology exam was conducted in July 2003.  The 
audiogram results were as follows:



1000
2000
3000
4000
Right 
Ear

40
60
60
70
Left 
Ear

40
60
70
75

The veteran underwent another VA audiology exam on December 
23, 2004.  The audiogram results were as follows:



1000
2000
3000
4000
Average
Right 
Ear

55
65
70
75
66
Left 
Ear

55
65
75
80
69

The Maryland CNC word list speech recognition scores were 84 
percent in the right ear and 84 percent in the left ear.  
Tympanometry was within normal limits in the left ear and 
showed negative pressure in the right ear.  Audiometry showed 
a moderate to severe sensorineural hearing loss in the right 
ear and a moderate to severe sensorineural hearing loss in 
the left ear.  The examiner opined that the veteran's hearing 
loss would significantly reduce his ability to communicate, 
especially in a noisy environment, thereby affecting his 
ability to work.  Hearing aids were recommended.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2004).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the puretone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

The Board notes that for the period prior to July 29, 2003, 
the pertinent medical evidence consists of the report of a 
February 2003 VA audiological evaluation.  It shows that the 
veteran's hearing loss did not fall into one of the 
exceptional patterns of hearing loss.  It evidences level I 
hearing impairment in the right ear and level III hearing 
impairment in the left ear.  Table VII shows that this 
combination of hearing impairment warrants a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  

For the period beginning July 29, 2003, the pertinent medical 
evidence consists of the private audiology report dated July 
29, 2003, and the report of a VA audiology examination 
performed on December 23, 2004.  The puretone thresholds on 
the July 2003 evaluation are not indicative of an exceptional 
pattern of hearing loss.  In addition, the report does not 
provide the required controlled speech discrimination test 
results.  Therefore, this report is not adequate for rating 
purposes.   

The puretone thresholds and speech discrimination scores on 
the VA examination on December 23, 2004, are indicative of 
level III hearing impairment in the right ear and level III 
hearing impairment in the left ear, according to Table VI.  A 
noncompensable evaluation is warranted when those values are 
applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).  

However, when applying Table VIa, as is warranted when each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the audiometric evaluations 
are indicative of level V hearing impairment in the right ear 
and level V hearing impairment in the left ear.  38 C.F.R. 
§ 4.86(a).  A 20 percent evaluation is warranted when those 
values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Therefore, a 20 percent rating is 
warranted beginning December 23, 2004.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required hospitalization 
for the disability and the manifestations of the disability 
are those specifically contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the evaluations warranted under the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss for the period prior to July 29, 2004, is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss during the period from July 29, 2004, through 
December 22, 2004, is denied.

Entitlement to a 20 percent rating for bilateral hearing 
loss, for the period beginning December 23, 2004, is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


